Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 22, 2019

                                      No. 04-18-00597-CR

                                      Louis A. MURPHY,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR3342A
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER
         The State’s brief was originally due to be filed on January 16, 2019. The State’s first
motion for extension of time was granted, extending the deadline for filing the brief to February
19, 2019. On February 19, 2019, the State filed a motion requesting an additional thirty days to
file the brief, for a total extension of sixty days. The motion is GRANTED. This is the final
extension of time the State will be granted. The State’s brief must be filed by March 21, 2019.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of February, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court